Citation Nr: 1110664	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-11 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred for treatment at Margaretville Memorial Hospital on September 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from February 1951 to December 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 decision letter in which the VAMC denied payment or reimbursement of medical expenses incurred for treatment at Margaretville Memorial Hospital on September 1, 2008.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.


FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the claim for payment or reimbursement of medical expenses incurred for treatment at Margaretville Memorial Hospital on September 1, 2008.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in a written statement received in January 2011, withdrew from appeal the claim for payment or reimbursement of medical expenses incurred for treatment at Margaretville Memorial Hospital on September 1, 2008.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


